                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION


LADRECO HOWARD                                                                                      PLAINTIFF

V.                                                         CIVIL ACTION NO. 2:18-CV-147-KS-MTP

THE CITY OF HATTIESBURG                                                                          DEFENDANT



                                            AMENDED ORDER 1

        On August 29, 2018, the Magistrate Judge entered his Report and Recommendation [4] in

this matter, recommending that the Court deny the Plaintiff’s Motion for Leave to Proceed in

forma pauperis [2]. Objections were due September 12, 2018. Plaintiff filed no objection to the

Report and Recommendation.

        As required by 28 U.S.C. § 636(b)(1), the Court has conducted an independent review of

the entire record and has concluded that the Report and Recommendation [4] is an accurate

statement of the record thus far. The Court clearly warned Plaintiff that failure to complete the

long form application could result in the denial of his Motion, yet Plaintiff has failed to file the

appropriate form for evaluation of his financial status. Therefore, the Court accepts, approves,

and adopts the factual findings and legal conclusions contained in the Report and

Recommendation entered by United States Magistrate Judge Michael T. Parker pursuant to 28

U.S.C. § 636(b)(1).

        It is hereby ORDERED that the Motion for Leave to Proceed in forma pauperis [2] is

denied. Plaintiff shall have fourteen (14) days from the date of this Order to pay all costs




1
 An initial order denying the Motion to Proceed in Forma Pauperis was entered on September 17, 2018 [5].
However, the Court inadvertently failed to mail the Order to the Plaintiff. This Amended Order will be mailed on the
date of issuance to the Plaintiff’s address on file.
associated with the filing of this lawsuit. Should Plaintiff fail to pay all such costs, this matter

will be dismissed without prejudice and without further notice.

       SO ORDERED AND ADJUDGED this 15th day of October, 2018.


                                                 /s/ Keith Starrett __________________
                                                 KEITH STARRETT
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
